DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 6/11/20 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9-16, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui (2012/0105848) in view of Gauch et al (6,196,704).
Regarding claims 1 and 12; figure 1 of Fukui below discloses a nanoparticle monitoring device (100) comprising: a housing (a common housing is inherent in a nanoparticle monitoring device for projecting the optical components); a photodetector (130, 140) in the housing; a particle filter (i.e., collector 120) held in the housing in a fixed position with reference to the photodetector (130, 140), the particle filter (120) being arranged for a particle-containing fluid to pass through the particle filter in a first direction (i.e., air may be moved in and out of the collector via any process or device known to those skill in the art such as pump or a fan) (par. [0016]), wherein the particle filter (120) is disposed in a plane transverse to the first direction; and a light source (110) in the housing, the light source (110) operable to produce light in a direction transverse to the first direction (i.e., direction perpendicular to the collector), wherein at least some of the light is incident on the particle filter (i.e., side surface of the collector 120); wherein the photodetector (130, 140) is operable to measure an optical characteristic of the particle filter (120) based on light interacting with the particle filter (120); and wherein the light source (110) and the photodetector (130, 140) are arranged laterally in the same plane as the particle filter (120); and
wherein the light source (110)  is located near a side edge of the filter (120) such that light produced by the light source (110) is emitted into the filter (120).

    PNG
    media_image1.png
    423
    609
    media_image1.png
    Greyscale

	Fukui teaches that the photodetector (130, 140) is located at a surface of the collector (120) (par. [0018] and does not teach that the light source (110) is in contact with a side edge of the filter (120) such that light produced by the light source (110) is emitted directly into the filter (120) without traveling through free space.
	Gauch et al, from the same field of endeavor, discloses device comprises at least one light source (5) and one receiver (8) for detecting the degree of soiling of a light arrangement (2) for a vehicle in which the light source (5) is in contact with a side edge of a filter (i.e., light disc 3) such that light produced by the light source (5) is emitted directly into the filter (3) without traveling though free space (see figure 1 below).
  
    PNG
    media_image2.png
    676
    931
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the arrangement of the light source of Fukui as taught by Gauch et al, for example, replace the light source (110) and lens (190) of Fukui by light source (5) and mount the light source directly into the filter. The rationale for this modification would have arisen from the fact that such arrangement would reduce the cost of device and would make sure all the light from light source is collected by the filter.
Regarding claim 2, figure 1 of Fukui and figure 1 of Gauch et al shows that the filters are fixed; thus, the particle filter cannot be advanced.
Regarding claim 6, figure 1 of Gauch et al teaches a filter assembly (3) in the housing (not shown), the filter assembly (3) including a filter housing (i.e., reflector 2) that holds the particle filter (3) in place relative to the photodetector (7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Fukui a housing for holding the filter as taught by Gauch et al.
Regarding claim 9, Fukui teaches that the nanoparticle monitoring system (100) further including a second photodetector (140) on a wall of the housing and disposed to detect light scattered (i.e., back scattered light) by particles (180) in or on the particle filter (120). (par. [0018])
Regarding claim 10, Fukui teaches that the nanoparticle monitoring system (100) including a plurality of photodetectors (130, 140) positioned, respectively, at different angles with respect to light incident (160) on and/or scattered by the particle filter (120) (see figure 1).
Regarding claim 11, Fukui teaches that the optical characteristic is optical transmission, optical absorption or optical scattering, or a rate of change of optical transmission, optical absorption or optical scattering (i.e., scattering properties) (see abstract).
Regarding claim 13, Fukui teaches that the particulate matter sensor (100) including a plurality of light sources (110) (i.e., light source 110 may produce light at alternative wavelengths) (par. [0015]), each of which is arranged in the same plane as the particle filter (120) and is operable to produce light of a different respective wavelength, wherein the light is coupled into the side edge of the particle filter when combine with Gauch et al, the photodetector (130, 140) being operable to sense light produced by each of the light sources (110).
Regarding claim 14, Fukui teaches that light source (110) may produce light at alternatively wavelengths (par. [0015]); thus, it is inherent that the two light sources (110), each operable independently of one another.
Regarding claim 15, Fukui teaches that light source (110) may produce light at alternatively wavelengths (par. [0015]) and a plurality of photodetectors (130, 140), each of which is arranged in the same plane as the particle filter (120) and is operable to sense light of a different respective wavelength produced by the light source after the light passes through the particle filter (120).
Regarding claim 16, Fukui teaches that the light source (110) is a broad band light source (i.e., produce different wavelengths) (par. [0015]).
Regarding claims 21 and 22; Fukui teaches a computing device comprising:
an application executable on the host device (i.e., processor) and operable to conduct air quality testing based on signals from the particulate matter sensor; and a display screen operable to display a test result of the application (see par. [0023] and [0024]).

Claim(s) 3-4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui and Gauch et al as applied to claims 1 and 12 above, and further in view of Drinovec et al (9,671,324) (of record).
Regarding claims 3-4, Fukui and Gauch et al does not teach that the filter is composed a material that is CMOS-compatible material such as micro-porous silicon dioxide or micro-porous silicon nitride. However, such the feature is known in the art as taught by Drinovec et al.
Figures 1-2 of Drinovec et al below disclose a particulate matter sensor (i.e., system 100) comprising: a housing (101); a photodetector (131, 133) in the housing (101);  particle filter (121, 123) made by porous material (column 4, lines 52-55) held in the housing (101) in a fixed position with reference to the photodetector (i.e., sensors 131, 133), the particle filter (121, 123) being arranged for a particle-containing fluid (particles collected from an air stream F)(column 1, lines 55-60) to pass through the particle filter (121, 123) in a first direction (direction perpendicular to the filters), wherein the particle filter (121, 123) is disposed in a plane transverse to the first direction; and a light source (i.e., included in the sensors 131, 133) (column 4, lines 48-51 and line 67 through column 5, line 6) in the housing (101), wherein at least some of which the light is incident on the particle filter (121, 123); wherein the photodetector (131, 133) is operable to measure an optical characteristic of the particle filter (121, 123) based on light interacting with the particle filter (i.e., measuring concentration of Black Carbon particles)(column 2, lines 55-60); and wherein the light source and the photodetector (131, 133) are arranged laterally in the same plane as the particle filter (121, 123) (figure 1).

    PNG
    media_image3.png
    463
    672
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Fukui to detect the particle on or within the filter made of porous material as taught by Drinovec et al because it does not matter what type of filter, the device would function in the same manner.
	Regarding claims 19-20, Fukui does not explicitly teach the use of a first silicon substrate having a through-hole in which the particle filter is disposed, the first silicon substrate containing the light source and the photodetector and a second silicon substrate having a through-hole for the particle-containing fluid to pass in the first direction through the particle filter, the second silicon substrate containing electronics operable to control the light source and/or to acquire and process output signals from the photodetector.
 	Figures 1-2 of Drinovec et al teaches the use of a first substrate teach a first silicon substrate (upper portion 101) having a through-hole in which the particle filter (121, 123) is disposed, a second substrate (lower portion 101) having a through- hole for the particle-containing fluid (113, 115) to pass in the first direction through the particle filter (121, 123), the second silicon substrate containing electronics (131, 133, 200) operable to control the light source (i.e., turn ON/OFF light source) (column 8, lines 29-36) and/or to acquire and process output signals (S1, S2) from the photodetector (131, 133).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Fukui for detecting the particle on or within the filter having a first silicon substrate and a second substrate with details structure as taught by Drinovec et al because the device would function in the same manner.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui and Gauch et al as applied to claim 1 above, and further in view of Kim et al (2016/0025628) (of record).

Regarding claim 8; Fukui and Gauch et al do not teaches that g a reflective surface in the housing, wherein the reflective surface is disposed so as to reflect light emitted by the light source toward the particle filter.
Kim et al, from the same field of endeavor, discloses a device for measuring particulate matter in which the housing and the optical elements are arranged such that a reflective surface (181, 183, 184) in the housing, wherein the reflective surface (181, 183, 184) is disposed so as to reflect light emitted by the light source (111) toward the receiver (112) (see figure 10 below and par. [0071)).

    PNG
    media_image4.png
    496
    599
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Fukui and Gauch et al one or more reflecting mirror or surface for guiding light through the particle filter and onto the detector as taught by Kim et al because this is a known arrangement in which both light source and detector are arranged on the same side.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui and Gauch et al as applied to claim 13 above, and further in view of Caubel et al (10,495,573) (of record).
Regarding claim 17, Fukui and Gauch et al do not teach that the light sources and detectors are arranged so that a distance between a particular one of the light sources and a corresponding one of the photodetectors differs for different ones of the light source-photodetector combinations.
Figure 2 of Caubel et al teaches a plurality of light source - photodetector combinations (64, 66, 72, 74), wherein a distance between a particular one of the light sources (64, 66) and a corresponding one of the photodetectors (72, 74) differs for different ones of the light source - photodetector combinations (64, 66, 72, 74).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to rearrange the invention of Fukui and Gauch et al so that a distance between a particular one of the light sources and a corresponding one of the photodetectors differs for different ones of the light source - photodetector combinations as taught by Caubel et al since it has been held that rearranging parts of an invention involves only routine skill in the art. In re japikse, 86 USPQ 70.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 8-17, 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            June 28, 2022